Exhibit Contact: Sarah Cavanaugh MacDougall Biomedical Communications Tel. 781-235-3060 E-mail: scavanaugh@macbiocom.com Microfluidics International Corporation Appoints Peter F. Byczko Vice President of Finance and Chief Accounting Officer NEWTON, MA, March 31, 2009—Microfluidics International Corporation (OTCBB: MFLU) today announced that Peter F. Byczko joined the company on March 12, 2009 as Vice President of Finance and was subsequently appointed Chief Accounting Officer effective March 31, 2009. Mr. Byczko succeeds Brian LeClair, previous Chief Financial Officer of Microfluidics. “We are pleased to have Peter join us as Vice President of Finance and Chief Accounting Officer,” said Michael C. Ferrara, Chief Executive Officer and President of Microfluidics. “His business operations, leadership and public company experience will provide tremendous depth to our management team. Peter will play a key role in executing our strategic plan and strengthening our relationships with the financial community.” Mr.
